DISMISS and Opinion Filed July 10, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01299-CV

                               LARRY DAVIS, Appellant
                                         V.
                           CREST AT PARK CENTRAL, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05139-B

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated June 4, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE




181299F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LARRY DAVIS, Appellant                            On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
 No. 05-18-01299-CV        V.                      Trial Court Cause No. CC-18-05139-B.
                                                   Opinion delivered by Chief Justice Burns.
 CREST AT PARK CENTRAL, Appellee                   Justices Whitehill and Molberg
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered July 10, 2019




                                             –3–